PER CURIAM.
This action was brought to recover the sum of $50 alleged to be due for services rendered as attorneys at law. The answer admitted that the services were rendered, and alleged that they were worth no more than $15, for which amount judgment was tendered. Proper notice of trial was served, but the defendant failed to appear at the trial, and judgment was ordered, for the plaintiffs as demanded in the complaint. The defendant then moved to vacate the findings and order for reasons fully stated in an accompanying affidavit. No affidavit of merits was presented, and the court denied the motion. The appeal is from this order.
It was for the trial court to determine whether, in view of the character of the answer, an affidavit of merits was necessary. The determination of the motion to vacate the findings and order also called for the exercise of discretionary power. The record fails to show any abuse of discretion, and the order appealed from is affirmed.
Order affirmed.